Citation Nr: 0113793	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  97-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Dissatisfaction with the initial 10 percent rating assigned 
following a grant of service connection for degenerative disc 
disease of the lumbar spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1987 to May 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision in 
which the RO granted service connection for degenerative disc 
disease of the lumbar spine and assigned a 10 percent rating.  

The case was remanded by the Board to the RO in July 1999 for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected low back disability is 
shown to have more nearly approximated a level of impairment 
consistent with that of severe functional loss of the lumbar 
spine since the effective date of service connection; 
findings of pronounced intervertebral disc syndrome are not 
demonstrated.  




CONCLUSION OF LAW

The criteria for the assignment of an initial 40 percent 
evaluation for the service-connected degenerative disc 
disease of the lumbar spine have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5289, 5292, 5293, 5295 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Historically, the veteran is shown to have fallen from a 
ladder in service in 1991 and injured his back.  He has 
reported having had back pain since that time.  

A December 1995 Naval Medical Center Medical Board report 
noted that an magnetic resonance imaging (MRI) showed 
degenerative disc disease at L5-S1 and a central herniated 
nucleus pulposus at L4-5 without significant nerve root 
impingement.  On examination, he had tenderness to palpation 
along the L5-S1 area especially on the right side.  He had 
forward flexion to 8 inches of the floor and extension to 
approximately 10 degrees.  His pain was exacerbated by 
extension greater than flexion.  The diagnosis was that of 
lumbar syndrome and degenerative disc disease at L5-S1.  The 
veteran was thereafter discharged from military service.  

The veteran was initially afforded a series of VA 
examinations in October 1996.  At the neurological 
examination, the veteran reported that his back pain 
generally radiated from his back down his thighs anteriorly 
into his knees.   The veteran reported that he did have 
episodes during which his back hurt him severely with 
numbness in his legs and where his legs gave way beneath him.  
Neurological examination was negative.  The impression at 
that time was that of low back pain without evidence of 
radiculopathy.  

At the October 1996 VA general medical examination, the 
veteran reported that he fell from a ladder and hurt his back 
during service.  Since that time, the veteran reportedly had 
experienced recurrent back pain.  The veteran reported that 
he underwent an magnetic resonance imaging (MRI) of his back 
a year earlier and that it showed central herniated nucleus 
pulposus from L4, L5 and S1 without significant nerve root 
impingement.  The veteran reported that he continued to have 
episodes of back pain at least two or three times per week 
with pain radiating to his legs and weakness associated with 
some numbness.  The diagnosis was that of central herniated 
nucleus pulposus L4-L5 without any nerve root impingement per 
MRI report and degenerative joint disease T11, L2 and L3.  

On his VA spine examination in October 1996, the veteran 
reported that he had back pain every other day and that the 
pain was worse with activity.  On examination, the veteran 
could forward flex to about 80 degrees and could extend to 40 
degrees.  The veteran could laterally bend to 45 degrees.  No 
radicular symptoms were noted.  He had 5/5 strength 
throughout the lower extremities, bilaterally.  His reflexes 
were equal and symmetric at the patella and Achilles.  His 
sensation was intact.  He had a negative straight leg raise 
bilaterally.  The impression was that of mechanical lower 
back pain.  There was no evidence of a herniated disc at that 
time.  

In an October 1996 rating decision, service connection was 
granted for a back condition and a 10 percent evaluation was 
assigned to that disability, effective on May 23, 1996, the 
day after his discharge from service.  The veteran appealed 
this initial rating on the basis that it did not reflect the 
extent of his disability.  

On VA orthopedic examination in January 1997, the veteran 
reported having stiffness and recurrent pain in his lumbar 
spine.  He indicated that he had intermittent episodes of 
numbness of his legs bilaterally and noted problems with both 
legs "giving out on him."  He reported increased 
symptomatology with activities.  On examination, the veteran 
was observed to have a normal gait.  He was able to toe walk 
and heel walk without assistance, and squat in a half squat 
and rise without assistance.  The range of motion of the 
lumbar spine was reported to show full forward flexion, 
achieving approximately eight inches from the ground.  

The veteran noted having some discomfort with this motion.  
Lateral extension was possible to 25 degrees in both 
directions, with mild discomfort.  There was no significant 
paraspinal muscular spasm evident.  Motor strength was 5/5 
throughout.  No x-ray studies were taken and no prior studies 
were available for review by the examiner.  The veteran was 
noted to have significant back pain at the extremes of lumbar 
range of motion.  In terms of functional impairment, the VA 
examiner commented that the veteran's greatest limitation was 
the fear of an acute exacerbation of his back pain. The 
diagnostic impression was that of degenerative disc disease, 
but the VA examiner noted that the veteran should be 
thoroughly evaluated at the time of an acute exacerbation.  

The veteran was seen for a further VA orthopedic examination 
in October 1998.  He reported the history of initial back 
injury in service in 1991.  The veteran reported having had 
chronic low back pain since that time.  He reported having 
stiffness in his back in the morning.  He noted that he had 
re-injured his back on more than one occasion.  The veteran 
indicated that he had a magnetic resonance imaging (MRI) of 
his spine in service which revealed a couple of bulging 
discs.  The veteran indicated that his back pain comes and 
goes for no apparent reason.  The pain sometimes radiated 
down to both hips diffusely to his knees.  

On examination, the veteran was observed to walk with a 
normal gait.  Ambulation was slow, but without any 
difficulty.  There was no apparent pain in coordination or 
fatigue noted.  An examination of the back revealed increased 
low back lordosis.  There was no back muscle spasm or 
apparent spine deformity.  There was mild tenderness on 
palpation of the lumbosacral spine at L3-4 and L5-S1 
bilaterally.  Active range of motion of the back was 
painless.  Forward flexion was possible to 90 degrees and 
backward extension was possible to 30 degrees.  The veteran 
complained of mild discomfort beyond the above noted active 
range of motion.  Lateral extension was possible to 30 
degrees on the right and 25 degrees on the left.  Rotation 
was reported at 35 degrees on the right and 30 degrees on the 
left.  Sensory examination of the lower extremities was 
normal and strength was 5/5.  

The veteran was able to stand on heels and toes without 
difficulty.  Straight leg raising was negative at 80 degrees 
bilaterally and no evidence of pain.  X-ray studies of the 
lumbar spine showed minimal slight degenerative spurring of 
the lumbar vertebral bodies anteriorly and Schmorl's nodes of 
doubtful significance.  

The diagnostic assessment was that the veteran had traumatic 
degenerative spurring of the lumbar spine with chronic low 
back pain.  There was no apparent radiculopathy on 
examination and no apparent discomfort on range of motion of 
the back except for at extreme active range.  The examiner 
noted that the MRI of the veteran's back taken in service was 
not available, but other evidence in the claims folder 
reported central herniated discs at L4, L5 and S1 without 
significant nerve root impingement.  No comment was made by 
the examiner as to the degree of functional loss experienced 
by the veteran with activity, if any.  

On VA peripheral nerve examination in October 1998, the 
veteran was noted to have a history of mechanical low back 
pain.  The veteran reported that his back pain had responded 
to some extent to his recent weight loss, but he described 
continued low back pain when making sudden moves in a twist- 
lift type of maneuver.  The veteran indicated that he was 
able to bend at the waist 90 degrees anteriorly without pain.  

On examination, the veteran had slightly decreased pin prick 
in the feet bilaterally in a stocking distribution.  Ankle 
jerks were 1+, bilaterally, and knee jerks were 2+, 
bilaterally.  Vibratory sense was intact.  An 
electromyography (EMG) was normal.  The VA examiner concluded 
that the veteran did not have any significant neurologic 
problems of the peripheral nervous system.  

In July 1999, the Board remanded the case back to the RO for 
further development of the record.  Specifically, the Board 
noted that the veteran needed to be reexamined to determine 
if the veteran had additional functional loss in terms of the 
degree of additional range of motion loss due to pain on use 
or during flare-ups.  

The veteran was afforded a fee basis examination for VA in 
June 2000.  At that time, the veteran complained of 
continuous back pain with stiffness in the lumbar spine.  The 
veteran also noted having pain in his buttocks, legs and 
feet.  The veteran noted having weakness, fatigue and lack of 
endurance.  The veteran described muscle spasms in the lower 
back, buttocks and legs and noted that his legs occasionally 
get weak and "give out."  The veteran indicated that he did 
not have continuous problems with his back and legs, but did 
note flare ups which he described as excruciating, which 
occurred about once per month and could last for several 
days.  Any regular activity such as household chores could 
cause a flare-up.  The veteran's medications included: 
Motrin, Ultram and Flexeril, which give partial relief.  The 
veteran noted that, when he had flare-ups, he had to resort 
to bed rest.  The veteran indicated that he was currently 
unemployed due to the severity and frequency of his back 
pain.  

On examination, the veteran had normal posture and gait.  The 
veteran did have a limited function standing, in that he 
could stand no longer than five minutes and could walk no 
further than one block before he developed back pain.  On 
examination of the lumbar spine, the veteran was non tender 
over the midline structures and was non tender over the 
lumbar paraspinals.  He was also non tender over the left and 
right quadratus lumborum muscles, PSIS, SI joints, sciatic 
notches and greater trochanters.  There was no evidence of 
muscle spasm or weakness, but there was some evidence of 
painful motion.  

Specifically, the veteran was noted to forward flex his 
lumbar spine with his knees straight 80 degrees and noted 
pain at the far end point of movement, that was 80 degrees.  
Extension was limited to 30 degrees and was painful at the 
far end point of movement, 30 degrees.  Left and right 
lateral bending was each 20 degrees, and left and right 
lateral rotation was each 25 degrees and were painful at the 
far end point of movement.  The examiner noted that the 
veteran suffered from pain, fatigue, weakness, lack of 
endurance and incoordination with regard to the lumbar spine, 
but indicated that pain was the primary limiting factor.  

Neurologically, the veteran had no sensory deficit.  

The diagnosis was that of intervertebral disc syndrome.  The 
examiner noted that the veteran's intervertebral disc 
syndrome was very mild without any evidence of recurring 
attacks of any severity.  There was no evidence that he had 
any sciatic neuropathy.  There was no loss of any reflexes in 
his lower extremities.  There was no loss of sensibility or 
motor strength in this lower extremities.  

The examiner concluded that the veteran's complaints related 
to his lumbar spine were more likely than not a result of 
muscle fatigue secondary to his obesity and poor physical 
condition.  The examiner found no evidence at all of any 
nerve entrapment syndrome in his lower extremities.  The 
examiner found no evidence of ankylosing spondylitis or any 
other inflammatory condition of the lumbar spine.  There was 
no evidence of any fractures, old or recent.  

Importantly, the examiner noted that the veteran was not 
experiencing a flare up of his back discomfort at the time of 
the examination.  

In addition to the examination, pursuant to the directives of 
the remand, additional private medical records were obtained 
regarding the veteran's treatment for low back pain.  These 
records show that the veteran sought treatment for flare ups 
of his back disability on numerous occasions between 
September 1998 and September 1999.  Specifically, the records 
show that the veteran presented with complaints of low back 
pain at least nine times in one year with additional follow-
up appointments.  A review of these records indicates that, 
during a flare up of the veteran's back disability, he 
experienced episodes of pain for several days duration.  
During those times, the veteran rested and used medications 
to alleviate the pain.  In June 1999, assessment was that of 
low back pain, secondary to muscle spasm.  

In a July 1999 progress note, the veteran indicated that he 
had been off work for a week and that he had a sedentary job 
which did not require lifting.  On examination, positive 
lumbosacral spasm and tenderness with decreased range of 
motion was noted.  The assessment was that of chronic low 
back pain with acute exacerbation.

In August 1999, it was noted that the veteran continued to 
have episodic pain which necessitated him having to miss work 
for a few days until the flare ups subside.  Later that 
month, the veteran continued to have muscle spasms.  On 
examination, the veteran had lumbosacral spasm and tenderness 
with decreased range of motion.  Neurological examination was 
essentially negative.  


II.  Legal Analysis

At the outset, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Morton v. West, which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well grounded."  The bill also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, a review of the record by the Board at this time 
shows that he has been provided with VA examinations in 
connection with the claim and was afforded the opportunity to 
provide private treatment records for consideration.  
Moreover, in light of the favorable action taken hereinbelow, 
the Board finds that no further assistance in developing the 
facts pertinent to the veteran's claim is required.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.1 
(2000).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2000).  

The Board notes that the veteran's disability, characterized 
as degenerative disc disease of the lumbar spine, has been 
rated by the RO under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Mild intervertebral disc syndrome is rated 10 percent 
disabling.  When intervertebral disc syndrome is moderate and 
manifested by recurring attacks, a 20 percent rating is 
assigned.  Severe intervertebral disc syndrome productive of 
recurring attacks with intermittent relief is rated 40 
percent disabling.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and with little intermittent 
relief, is rated 60 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The Board has considered other Diagnostic Codes with regard 
to the veteran's service-connected degenerative disc disease 
of the lumbar spine.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, favorable 
ankylosis of the lumbar spine warrants a 40 percent rating 
and unfavorable ankylosis of the lumbar spine warrants a 50 
percent rating.  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 10 percent rating is assigned for slight 
limitation of motion, a 20 percent rating is assigned for 
moderate limitation of motion, and a 40 percent rating is 
assigned for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo- arthritic changes or narrowing 
or irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The Board notes that the veteran continuously reported having 
low back pain during his VA examinations.  The Board notes 
that, in consideration of limitation of motion, the Court has 
set forth certain guidelines.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim regarding the propriety 
of the initial evaluation for the service-connected 
degenerative disc disease of the lumbar spine as a rating 
under the Diagnostic Code governing limitation of motion of 
the lumbar spine should be considered.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this instance, the Board finds that, on VA orthopedic 
examination conducted in June 2000, the veteran's limitation 
of motion was noted as being from slight to moderate during a 
period without flare-ups.  However, a review of the recent 
private treatment records serves to establish that the 
veteran had numerous flare-ups of back pain (about one per 
month) between September 1998 and September 1999.  These 
records indicate that the veteran had muscle spasm and 
increased weakness with acute exacerbations that occurred 
frequently.  The medications appeared to provide intermittent 
relief, but the veteran's flare-ups apparently resulted in 
several sick days from work.  

Hence, the Board finds that, when considering the veteran's 
complaints of pain and the recorded clinical findings, the 
disability picture presented by the service-connected low 
back disability more nearly approximates the criteria for the 
assignment of a 40 percent rating based on overall severe 
functional loss due to pain.  The Board recognizes that the 
VA examinations do not show severe limitation of motion; 
however, it is demonstrated that the veteran was not 
experiencing flare-ups of his disability during those 
examinations.  

The Board finds that the private treatment records from 
September 1998 through September 1999 paint a much more 
realistic picture of the veteran's disability on a daily 
basis.  These records show that the veteran frequently 
experiences "episodes" of muscle spasm for a couple of days 
duration when he was not able to go to work.  In other words, 
the private treatment records clearly show that the veteran's 
flare-ups are frequent and severe.  

While the veteran may have slight limitation of motion 
demonstrated in a clinical setting, his functional loss due 
to pain or flare-ups is comparable to a disability level 
contemplated by more severe functional limitation of the low 
back.  As such, he must be rated accordingly and assigned a 
40 percent rating.  

In summary, The Board finds that the clinical evidence of 
record supports the conclusion that the present 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine more nearly approximate an overall level of 
severe impairment warranting a 40 percent evaluation under 
Diagnostic Code 5292.  

The Board also notes that the medical evidence of record does 
not indicate that the veteran's symptomatology rises to the 
level of pronounced intervertebral disc syndrome under 
Diagnostic Code 5293.  Specifically, the evidence does not 
support a finding of pronounced disability with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc, with little intermittent relief, associated 
with the disc syndrome.  In fact, all of the VA examinations 
and recent treatment records were negative for any 
significant neurological findings with regard to the 
veteran's low back disability.  

Moreover, there is no evidence to suggest that the veteran 
suffers from unfavorable ankylosis of the lumbar spine, which 
would warrant a higher 50 percent rating.  

In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed 
to such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability. See DeLuca, supra.  The Board has considered all 
the relevant factors and finds that the current evidence of 
record does not indicate that the veteran suffers from 
additional functional loss due to pain or weakness, other 
than the functional loss contemplated by the award of a 40 
percent evaluation, and thus, a disability evaluation in 
excess of the 40 percent awarded is not warranted under 38 
C.F.R. §§ 4.40, 4.45, 4.59.  

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  As noted hereinabove, the veteran 
has demonstrated a level of impairment of his low back 
consistent with the assigned 40 percent evaluation for severe 
intervertebral disc syndrome since the effective date of 
service connection.  




ORDER

An initial 40 percent rating for the service-connected low 
back disorder is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

